COUNTY LAW § 400; PUBLIC OFFICERS LAW § 33; PUTNAM COUNTYCHARTER § 12.08
A local law or charter providing new qualifications to hold the office of county coroner does not oust from office a county coroner who does not have those qualifications but whose term of office commenced prior to the effective date of the local law or charter.
Hon. John A. Porco County Attorney, Putnam County
We acknowledge receipt from Assistant County Attorney Maccarini of a request for an opinion. It appears that a County charter law adopting a Putnam County Charter was approved at a referendum on November 8, 1977, to go into effect in part on January 1, 1979, and in part on January 1, 1980. The Putnam County Charter, § 12.08 provides that in Putnam County the office of coroner is continued, that there be four coroners elected to serve four-year terms and that they be duly licensed physicians with "knowledge and/or experience in forensic medicine." No professional qualifications for the office of county coroner are set forth in the County Law.
Inquiry is made as to the status of the terms of office of present coroners in the county who are not licensed physicians and whose terms of office would normally expire subsequent to January 1, 1979.
We assume that the County Charter does not change the number of coroners in the county because if this were the case the term of all the corners, regardless of professional qualifications, would expire under County Law § 400, subd 3.
The power to shorten a term of an officer is tantamount to the power to remove the officer. There is nothing in the charter constituting a power of removal or purporting to shorten the term of office of a county coroner. The only applicable statutory removal authority lies with the Governor pursuant to Public Officers Law § 33. The power can not be implied from the mere change in qualifications of officers thereafter to be selected.
In our opinion, a local law or charter providing new qualifications to hold the office of county coroner does not oust from office a county coroner who does not have those qualifications but whose term of office commenced prior to the effective date of the local law or charter.